                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE

ANGELA J. GREENE,                                     )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 2:18-CV-139-HBG
                                                      )
MERCEDES-BENZ, USA, and                               )
PREFERRED WARRANTIES, INC.,                           )
                                                      )
               Defendants.                            )

                                      MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 31].

       Now before the Court is Defendant Preferred Warranties, Inc.’s Motion for Summary

Judgment [Doc. 59]. The Court granted the Plaintiff an extension of time to file a response on or

before January 10, 2020 [Doc. 71]. No response has been filed and the Motion is now ripe for

adjudication. Accordingly, for the reasons further explained below, the Court finds Defendant’s

Motion [Doc. 59] well taken, and it is GRANTED.

I.     BACKGROUND

       The Complaint in the instant matter alleges that Defendant Preferred Warranties, Inc.

(“PWI”) breached a service contract to repair a 2013 Mercedes-Benz E350 automobile purchased

used by the Plaintiff. The Plaintiff seeks damages against PWI for breach of contract and for

emotional distress and/or outrageous conduct [Doc. 34]. The following facts are taken from the

record in this case:




                                                      1
       1.      Plaintiff purchased a used 32013 Mercedes-Benz E350 (the “Car”) from defendant

Automobili Limited LLC (“Automobili”) for $37,000.00 on or about April 20, 2015 [Doc. 34].

       2.      Defendant Mercedes-Benz USA,LLC (“MBUSA”) was the original distributor of

the Car and issued a written limited warranty for the Car at the time of original delivery [Doc. 34].

       3.      At the time of Plaintiff’s purchase of the Car, she also purchased a service contract

for the Car issued by PWI for $2,810.00 [Doc. 34].

       4.      A true and correct copy of the Vehicle Service Contract (“the Service Contract”)

dated April 20, 2015 on which her allegations against PWI are founded is a part of the record.

       5.      Plaintiff alleges that within one month of purchase the vehicle’s engine “was

completely in ruin” [Doc. 1 at ¶ 15] and that none the defendant PWI would cover the cost of

repairs [Doc. 34].

       6.      The section of the Service Contract captioned “What is Covered by This

Agreement” specifically provides:

       Except as explained below, Administrator agrees to replace or repair parts listed in
       the Coverage description below if those parts are worn beyond serviceable
       limits. (Emphasis added).


       7.      The coverage section of the Service Contact states “Please read carefully. See the

statement of what is not covered below,” which referenced statement in bold provides:

       THIS SERVICE CONTRACT DOES NOT COVER

       ···
       7.     Benefits for a breakdown cause by abuse, misuse, alterations or lack of
       customary maintenance as recommended in the maintenance requirements of the
       service contract and/or in the manufacturer’s maintenance schedule for your
       vehicle.
       8.     Benefits for a breakdown caused by contamination, overheating, lack of
       coolant or lubricants, lack of oil viscosity, sludge or restricted oil flow.
       Examples include but not limited to: engine and transmission.




                                                     2
       9.      Benefits for a breakdown when contaminated fluids cause or contributed to
       the breakdown.
       10.     Benefits for a breakdown which existed prior to or was caused by a
       condition which existed prior to the service contract purchase date.
       ···
       12.     Costs covered by any warranty of the manufacturer or supplier; state
       required warranty; dealer warrant or repair facility’s guaranty regardless of whether
       they honor such warranty or guaranty.

       8.      Plaintiff’s maintenance obligations under the Service Contract include the duty to

maintain the Car under the standards of the manufacturer as follows:

               YOUR MAINTENANCE OBLIGATIONS
               YOU have certain duties, including the duty to maintain the vehicle
       under the standards of the manufacturer and the duty to protect against any
       further damage caused by continue operation. YOU must have the automobile
       covered by this Agreement serviced as follows (1) Change engine oil and filter
       to manufacturer’s specifications. (2) Check and maintain fluid levels, including:
       coolant, transmission, brake system master cylinder, power steering pump, front
       and/or rear axle. (3) follow all other manufacturer recommendations as provided
       in the owner’s manual. YOU must save all receipts for service performed on the
       vehicle covered by this Agreement. Your failure to have service to the Covered
       Vehicle in the manner described above may result in the denial of claims
       presented under this agreement.

       9.      Plaintiff acknowledged and agreed that the Car was in good, working order when

purchased and that PWI’s liability under the Service contract cannot exceed the purchase price, as

follows:

       LIMIT OF LIABILITY
       . . . The total of all benefits paid or payable during the term of this contract
       shall not exceed the purchase price paid for the [Car].

       INSPECTING THE COVERED VEHICLE
       By signing this Agreement, YOU agree that YOU have inspected the [Car] prior
       to signing this Agreement and that when you signed this Agreement, the [Car]
       was in good, working order. . . .

       10.     The Plaintiff communicated with Greg Durham at Rick Hill Imports, Mercedes-

Benz in Kingsport, TN in May 2015 concerning the issues with the engine of the Car.




                                                    3
       11.     According to PWI’s internal claim notes, on June 11, 2015, the Plaintiff reported

to PWI that she “was told by [Greg Durham, Rick Hill Imports, MB Kingsport] that the [Car] is

full of sludge and they have no service records for this [Car] and they believe it has not been

maintained.”

       12.     When Plaintiff acquired the Car from Automobili, it was still under the Mercedes

factory warranty by time and mileage.

       13.     The service department invoice issued by Rick Hill Imports dated 5/18/15 states in

respect to the Car that “Engine Locked Up Due to Lack of Maint.”

       14.     The only factual allegation Plaintiff makes regarding PWI’s conduct is that “[PWI]

refused to honor the extended warranty with the plaintiff due to the Mercedes’ warranty was

voided.” [Doc. 44, ¶ 19].

       15.     Plaintiff makes no allegations that anyone at PWI was abusive, threatening, or acted

in a harmful or malicious way toward Plaintiff.

       16.     This lawsuit was not filed until August 21, 2018, although Plaintiff’s claims as

alleged in the Second Amended Complaint would have accrued in approximately May/June 2015

[Doc. 1; Doc. 44].

       17.     Plaintiff has not designated any experts to testify in this case, and the deadline for

doing so was July 19, 2019 [Doc. 43].

       II.     POSITIONS OF PARTIES

       Defendant PWI moves [Doc. 59] for summary judgment arguing that there are no genuine

issues of material fact. PWI argues that in order to satisfy the condition precedent to coverage

under PWI’s Service Contract, plaintiff must establish that the alleged breakdown of the Car was

caused by parts “worn beyond serviceable limits.” PWI also asserts that the Plaintiff must show




                                                     4
that she complied with her maintenance obligations, under the Service Contract, to maintain the

Car under the standards of the manufacturer. PWI argues that expert testimony is required for

Plaintiff to establish her prima facie case, and she has not done so [Doc. 60].

       The Plaintiff has not filed a response in opposition to PWI’s Motion For Summary

Judgment. In her Complaint, Plaintiff generally avers that PWI breached a service contract on the

Car [Doc. 2, ¶ 12 and 18].

       III.    STANDARD OF REVIEW

       Summary judgment under Rule 56 of the Federal Rules of Civil Procedure is proper “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of

establishing that no genuine issues of material fact exist. Celotex Corp. v. Catrett, 477 U.S. 317,

330 n. 2 (1986); Moore v. Philip Morris Cos., Inc., 8 F.3d 335, 339 (6th Cir. 1993). All facts and

all inferences to be drawn therefrom must be viewed in the light most favorable to the non-moving

party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Burchett

v. Kiefer, 301 F.3d 937, 942 (6th Cir. 2002).

       “Once the moving party presents evidence sufficient to support a motion under Rule 56,

the nonmoving party is not entitled to a trial merely on the basis of allegations.” Curtis v. Universal

Match Corp., 778 F. Supp. 1421, 1423 (E.D. Tenn. 1991) (citing Celotex, 477 U.S. at 317). To

establish a genuine issue as to the existence of a particular element, the non-moving party must

point to evidence in the record upon which a reasonable finder of fact could find in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The genuine issue must also be

material; that is, it must involve facts that might affect the outcome of the suit under the governing

law. Id.




                                                      5
       The Court’s function at the point of summary judgment is limited to determining whether

sufficient evidence has been presented to make the issue of fact a proper question for the finder of

fact. Anderson, 477 U.S. at 250. The Court does not weigh the evidence or determine the truth of

the matter. Id. at 249. Nor does the Court search the record “to establish that it is bereft of a

genuine issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80 (6th Cir.

1989). Thus, “the inquiry performed is the threshold inquiry of determining whether there is a

need for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either party.”

Anderson, 477 U.S. at 250.

       IV.     ANALYSIS

       The Court has reviewed the parties’ positions as outlined above, and for the reasons further

explained below, the Court finds Defendant’s Motion [Doc. 59] well taken, and it is GRANTED.

The section of the Service Contract captioned “What is Covered by This Agreement” provides

in pertinent part that: “[e]xcept as explained below, Administrator agrees to replace or repair parts

listed in the Coverage description below if those parts are worn beyond serviceable limits.”

(Emphasis added). To satisfy that condition of coverage under the Service Contract, the Plaintiff

has the burden to establish that, notwithstanding the fulfillment of her maintenance obligations,

the alleged breakdown of the Car was due to listed “Parts Covered” being “worn beyond

serviceable limits.” See Isaacs v. Marion & Green Roofing & Sheet Metal Co., 1994 WL 527138,

at *1 (Tenn. Ct. App. Sept. 28, 1994) (plaintiffs failed to carry the burden of proof on their claims

against defendant for “breach of express warranties, negligence, breach of implied warranties and

breach of contract”); Mountain Laurel Assur. Co. v. Salinas, 994 F. Supp. 2d 914 (W.D. Tenn.

2014) (burden of proof regarding a condition to coverage falls on the party claiming coverage).




                                                     6
       The Court agrees with the movant that determination of whether the alleged Car breakdown

was due to listed “Parts Covered” being “worn beyond serviceable limits” requires specialized or

technical knowledge. Where the question involved is beyond the understanding of the lay mind,

expert testimony will be required, See Trial Handbook for Tenn. Law § 24:17 (citing Nat’l Life &

Acc. Ins. Co. v. Follett, 168 Tenn. 647, 80 S.W.2d 92, 94, (1935)). The Plaintiff, however has

presented no expert opinion to support such a claim. As a result, the Plaintiff can not carry her

burden to establish a prima facie case and avoid summary judgment.

       The Plaintiff also alleges that “[t]he conduct of [PWI] has been extreme and outrageous in

this matter so as to justify the plaintiff’s need for compensation in this matter” and “[t]he

outrageous and extreme conduct of [PWI] in [sic] the direct case of the emotional distress of the

plaintiff” [Doc. 44, ¶¶ 41-42]. PWI argues, and the Court agrees, that it is unclear whether Plaintiff

is alleging a claim of intentional infliction of emotional distress against PWI or damages for

emotional distress caused by PWI’s alleged breach of contract.

       This claim, however, can be resolved as a matter of law, based on the record in this case.

To the extent the Plaintiff is seeking emotional distress damages for PWI’s alleged breach of

contract, the court holds that a claim for breach of contract alone will not support emotional distress

damages. See Johnson v. Woman’s Hospital, 527 S.W.2d 133, 141 (Tenn.Ct.App. 1975) (noting

that “[t]he general rule is that punitive damages are not recoverable in a contract action and neither

are damages for mental anguish, since it is not in tort and there is no physical injury”).

       To the extent that Plaintiff is alleging infliction of emotional distress related to PWI’s

alleged breach of contract, Plaintiff has failed to support such a claim. Intentional infliction of

emotional distress requires: (1) intentional or reckless conduct; (2) the conduct must be so

outrageous that it is not tolerated by civilized society; and (3) the conduct needs to result in serious




                                                       7
mental injury. See Bain v. Wells, 936 S.W.2d 618, 622 (Tenn.Sup.Ct. 1997). The rule in

Tennessee is that the actionable conduct under this tort must be set out in the pleadings. See

Chandler v. Prudential Ins. Cco., 715 S.W.2d 615, 622 (Tenn. Ct. App. 1986) (citing Medlin v.

Allied Investment Co., 398 S.W.2d 270 (Tenn. 1966)).

       The only factual allegation Plaintiff makes regarding PWI’s conduct is that “[PWI] refused

to honor the extended warranty with the plaintiff due to Mercedes’ warranty was voided.” [Doc.

44, ¶ 19]. The Court finds that this alleged conduct, even if true, is not such outrageous behavior,

“so extreme in degree, as to go beyond all bounds of decency, and to be regarded as atrocious and

utterly intolerable in a civilized community.” Bain, 936 S.W.2d at 623.

       PWI relies on the following holding of the Tennessee Court of Appeals: “[a] breach of

contract, even if clear, is not by itself actionable under the tort of outrageous conduct, nor will a

negligent or inadvertent act give rise to such a claim.” Chandler v. Prudential Ins. Co., 715 S.W.2d

615, 623 (Tenn.Ct.App.1986). In Chandler, the plaintiff alleged outrageous conduct on the part

of Prudential where Prudential terminated plaintiff’s long-term disability benefits. The court

dismissed the plaintiffs claim, finding that “[t]here is no evidence that Prudential or its agents were

abusive, threatening, or that they acted in a harmful or malicious way toward plaintiff. From the

time Prudential made its decision to terminate the benefits until the date plaintiff filed suit,

Prudential corresponded with her but one time.” Chandler, 715 S.W.2d at 623.

       The Court finds that Plaintiff in the present case fails to state a cause of action, because no

instances of abusive or outrageous conduct are alleged in the Complaint. Plaintiff makes no

allegations that anyone at PWI was abusive, threatening, or acted in a harmful or malicious way

toward Plaintiff. The Plaintiff’s allegations of outrageous conduct utilize conclusory words at the

same time tracking the elements of the tort. The Chandler court did find that this is not sufficient.




                                                      8
       PWI also states that this lawsuit was not filed until August 21, 2018, although Plaintiff’s

claims as alleged in the Second Amended Complaint would have accrued in approximately

May/June 2015. Therefore, PWI argues that Plaintiff’s claims for infliction of emotional distress

are also subject to dismissal pursuant to the one-year personal injury statute of limitations

contained in Tenn. Code. Ann. § 28-3-104(a)(1). See, e.g., Field v. Graffagnino, 514 F.Supp. 2d

1036, 1043 (W.D. Tenn. 2007) (“The following actions shall be commenced within one (1) year

after the cause of action accrued: (1) Actions ... for injuries to the person …”); Harvey v. Martin,

714 F.2d 650, 652 (6th Cir. 1983) (claim for intentional infliction of emotional distress governed

by one year statute of limitations prescribed by Tenn. Code. Ann. § 28-3-104). The Court agrees,

and finds that the infliction of emotional distress claim is barred by the applicable statute of

limitations and must be dismissed as a matter of law.




                                                     9
         V.     CONCLUSION

         Accordingly, for the reasons explained above, there is no dispute as to any material fact

and movant is entitled to judgment as a matter of law. The Court finds Defendant’s Motion for

Summary Judgment [Doc. 59] is well taken, and it will be GRANTED. A separate order will

enter.

                                                     ORDER ACCORDINGLY.


                                                     United States Magistrate Judge




                                                    10
